         Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                   DEFENDANTS’ INPUT REGARDING APRIL 16 LIST

        Respondents-Defendants hereby provide the Court with additional information to assist

the Court in making its determination of which civil detainees at the Bristol County House of

Corrections (“BCHOC”) may be safely released pursuant to the conditions set by the Court on

April 3, 2020. It is Defendants’ position, for the record, that release of none of the listed

individuals is required for either their safety or the safety of the remaining civil detainee

population at BCHOC.

        Appropriate Detainee Population Density Has Been Achieved

        Defendants believe that the prior release of detainees, by Court order and by ICE

voluntarily, along with the transfer of an additional six detainees in preparation for removal, and

with the likely release of at least six additional detainees on Friday’s list, has resulted in a level

of detainee population sufficiently low so as to allow appropriate CDC-recommended social

distancing at BCHOC.

        Defendants filed a Motion to Stay Further Releases and a Memorandum in Support

yesterday. In those filings, Defendants show that the BCHOC detainee population has been
        Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 2 of 14



reduced from 148 at the outset of this litigation to 91 now, an almost thirty-eight percent (38%)

cut. This has resulted in sufficient space for the remaining detainees to practice social distancing

at all times, including while sleeping. Defendants urge the Court to stay further releases as there

has been no finding by the Court, nor proof by Plaintiffs, that further releases are required to

establish appropriate detainee density at BCHOC.

       Individuals Who Must Not Be Released on the April 16 List: As stated, the

Defendants do not believe any additional detainees need to be released to protect the remaining

detainees from an outbreak of COVID-19, and Defendants are seeking a stay of any further

orders of release.

       Nonetheless, as per the Court’s order, attached hereto is a detailed analysis of the risk

factors for release of the list of ten for April 16, 2020. Defendants suggest that of the second

group of ten in the second list of fifty, the following six individuals cannot be safely released

into the community and/or should not be released in light of their imminent removal:

               1. HASSAN, Ahmed: Hassan is a citizen and national of Pakistan. He is

       currently detained subject to 8 U.S.C. § 1231(a).

               On February 6, 2018, Hassan was convicted in Connecticut for criminal mischief,

       interfering with an officer, and breach of the peace. He was sentenced to one year jail,

       one year suspended, and three years' probation.

               On October 26, 2019 the Derby Police Department (Connecticut) arrested and

       charged Hassan with a felony, a violation of a protective order. The State of Connecticut

       released him on a $20,000.00 bond prior to ICE enforcement action.

               On November 21, 2019, ICE arrested and served Hassan Form I-862, Notice to

       Appear. At the time of his arrest by ICE, he claimed to have no medical conditions and to
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 3 of 14



be in good health. At the time of his arrest by ICE, NCIC database inquiries reflected that

Hassan had an active order of protection issued against him.

       On December 10, 2019, an immigration judge denied Hassan’s request for release

on bond and issued him a removal order to Pakistan. Hassan waived the 30-day appeal

period. This is a final order of removal. A travel document was issued, but Hassan’s

scheduled removal was cancelled. Hassan will be rescheduled for removal.

       Hassan must remain in ICE custody pending his removal as he represents a

danger to the community and a flight risk. Hassan is expected to be removed shortly after

May 1, 2020.

       2. TEJADA-ALARCON, Eduardo: Tejada-Alarcon is a citizen and national of

El Salvador. Tejada-Alarcon reentered the United States after a prior removal on an

unknown place and time without inspection. He is currently detained subject to 8 U.S.C.

§ 1231 due to his illegal re-entry after a prior order of removal. On May 29, 2015,

Tejada-Alarcon entered the U.S. without inspection. On May 30, 2015, US Border Patrol

(USBP) encountered and arrested Tejada-Alarcon. USBP determined that Tejada-Alarcon

had unlawfully entered the United States from Mexico and issued him Form I-860,

Notice and Order of Expedited Removal. On June 22, 2015, he was removed from the

U.S. to El Salvador. Tejada-Alarcon re-entered the United States at an unknown time

and place

       Restraining orders have been issued against Tejada-Alarcon, the first in 2009 and

the second in 2011.

       On or about April 30, 2012, Tejada-Alarcon was arrested for Operating Under

Influence of Liquor (OUI), and he was convicted on May 21, 2012. He was sentenced to
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 4 of 14



six months in the house of correction suspended for two years. During the pendency of

his probation, a warrant issued for him and he was found in violation of his probation. He

did not complete probation until February 18, 2020.

       On or about December 12, 2011, Tejada-Alarcon was arrested for Assault and

Battery, and he was convicted on May 21, 2012. He received the same sentence as the

2012 OUI. On or about November 1, 2010, Tejada-Alarcon was arrested for Driving

Under Influence Liquor, and he was convicted on January 3, 2011. On or about March

16, 2009, Tejada-Alarcon was charged with Assault and Battery, an offense that was later

dismissed. On or about November 3, 2008, Tejada-Alarcon was charged with Negligent

Operation, for which was fined. On or about October 2, 2006, Tejada-Alarcon was

charged with Assault and Battery with a Dangerous Weapon, an offense that was later

dismissed.

       Tejada-Alarcon has no known health issues or concerns aside from anxiety, but it

is not prescribed any daily medications.

       3. CASTANEDA-LOMELI, Juan: Castaneda-Lomeli is a citizen and national

of Mexico. He entered the US on an unknown date and time without inspection. He is

currently detained subject to 8 U.S.C. § 1231.

       On May 4, 2004, Castaneda-Lomeli was arrested by US Border Patrol and

voluntarily returned to Mexico. On May 6, 2004, Castaneda-Lomeli was again arrested

by U.S Border Patrol and voluntarily returned to Mexico. On May 14, 2004, Castaneda-

Lomeli attempted to enter the United States at Nogales, AZ and was voluntarily returned

to Mexico. On May 15, 2004, Castaneda-Lomeli attempted to enter the United States and

was voluntarily returned to Mexico. On December 6, 2006, Castaneda-Lomeli was
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 5 of 14



arrested by U.S. Border Patrol in Naco, AZ and granted voluntary return to Mexico.

Castaneda-Lomeli has illegally entered the United States on at least five occasions and

shows no interest in complying with United States law.



        On July 15, 2019, Castaneda-Lomeli was arrested and charged with a

misdemeanor cocaine possession and driving under the influence of liquor. At the time of

arrest by East Windsor, CT Police, Castaneda-Lomeli had a blood alcohol level of 0.2402

(three times the legal limit) and was passed out in a running vehicle. Both charges are

still pending.

        At the time of his arrest by ICE, he claimed to have no medical conditions and to

be in good health. Castaneda-Lomeli should remain in ICE custody pending his

effectuation of voluntary departure from the United States.

        4. GUALLAN-Tixi, Diego Armando: Guallan-Tixi is a citizen and national of

Ecuador. Guallan-Tixi is being held under 8 U.S.C. §1231 due to a final order of

removal.

On August 27, 2015, a Border Patrol Agent encountered Guallan-Tixi in the Rio Grande

Valley, Texas.

        On February 2, 2016, an immigration judge granted bond in the amount of

$7,500. On February 4, 2016, he was released on bond. On September 19, 2018, Guallan-

Tixi was booked into the Essex County House of Corrections following his arrest for

assault and battery causing serious bodily injury and kidnapping.

        On or about September 18, 2018, Guallan-Tixi was charged with aggravated

assault and battery and kidnapping. It was alleged that he made sexual advances on a
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 6 of 14



woman. When she refused the advances, Guallan-Tixi punched her in the face. The

victim reportedly lost consciousness and suffered a broken nose. On September 6, 2019,

Guallan-Tixi was convicted of Assault and Battery and sentenced to 364 days in the

house of correction, six months to be served, balance suspended until September 4, 2020.

The kidnapping charge was dismissed.

       On May 29, 2019, Guallan-Tixi was arrested by ICE. He is next scheduled to

appear before an immigration judge on May 13, 2020. Guallan-Tixi has no known health

issues or medical concerns. Guallan-Tixi must remain in ICE custody as a flight risk and

risk to public safety based on his criminal history.

       5. Rafael Perdomo Vizcaino, Raphael: Vizcaino is a citizen and national of the

Dominican Republic. He is currently subject to mandatory detention under 8 USC §

1226(c).

       Vizcaino has a lengthy criminal history in Massachusetts including arrests for

possession with intent to distribute a cocaine, forgery, obstructing a criminal

investigation, and operating a motor vehicle with a suspended license. His criminal

record includes an April 18, 2019 conviction for possession with intent to distribute a

Class B substance, forgery, obstructing a criminal investigation, and operating a motor

vehicle with a suspended license. His record also includes an October 18, 2017

conviction for possession with intent to distribute fentanyl.

       On November 4, 2019, ICE arrested Vizcaino and served him with a Notice to

Appear. On February 28, 2020, an immigration judge ordered Vizcaino removed to the

Dominican Republic. Vizcaino reserved the right to appeal. On March 30, 2020, Vizcaino

filed an appeal with the Board of Immigration Appeals. The appeal is pending.
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 7 of 14



        It is recommended that Mr. Perdomo Vizcaino remains in ICE custody. He is a

risk to public safety as demonstrated by his multiple criminal convictions involving drugs

and illicit behavior. Additionally he is a flight risk as he has been ordered removed by an

immigration judge.

        6. Ali, Liban Abdi: Ali is a citizen and national of Somalia. He is currently

subject to mandatory detention under 8 USC § 1226(c) on account of his November 27,

2017 conviction for trafficking cocaine.

        Ali’s criminal history includes crimes involving drug trafficking, possession of

illegal firearms, and assault. On November 27, 2017, Ali was convicted of trafficking

cocaine, two counts of possessing a large capacity firearm, illegal possession of a firearm,

receiving stolen property, conspiracy, and unlicensed carrying a loaded firearm while

under influence. He received a sentence of three (3) years, six (6) months, and one-day of

imprisonment. On April 13, 2018, Ali was convicted robbery, assault, and assault with a

dangerous weapon. He has also been arrested for unlicensed possession of a firearm,

witness intimidation, possession of controlled substance, possession of a controlled

substance with intent to distribute near a school, resisting arrest, and conspiracy.

        Ali entered the United States illegally on an unknown date at an unknown

location. On March 3, 2020, Ali was taken into ICE custody and served with a Notice to

Appear. At the time of his arrest, Ali reported that he was in good health and was not

taking any medications. Ali is currently pending removal proceedings before the

immigration court. His next immigration court appearance is scheduled for May 18,

2020.

        Ali must remain in ICE custody. He is subject to mandatory detention based upon
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 8 of 14



his criminal convictions. He is also a risk to public safety as demonstrated by his multiple

criminal convictions involving drugs, firearms, and assault.

       7. Shaban, Hamzah Ahmad Hassan: Shaban is a national and citizen of

Jordan. He entered the United States on July 19, 2012, as an F-1 student visa holder.

Shaban is currently detained under 8 USC § 1226(a).

       Shaban was criminally charged with committing a sexual assault in 2017 in

Massachusetts. Shaban was alleged to have molested a vulnerable young woman while

employed for the Lyft car service, transporting members of the public. Shaban pleaded

guilty to a lesser charge of assault and battery on March 12, 2019 and was sentenced to

one-year of probation.

       On May 9, 2019, ICE arrested and served Shaban with a Notice to Appear. On

July 9, 2019 and again on April 15, 2020, an immigration judge denied Shaban release on

bond. On November 4, 2019, an immigration judge denied Shaban’s application for

relief but granted Shaban voluntary departure. The judge’s written decision provided a

thirty-day appeal period. The respondent appealed to the Board of Immigration Appeals

(BIA). His appeal is currently pending.

       It is recommended that Shaban remain in ICE custody. He is a risk to public

safety as his criminal conviction was directly correlated to his job transporting the public

and he was denied bond twice by an Immigration Judge. He lacks community ties and

poses a risk of flight if he were to be released.

       8. Tabia, Guillaume: Mr. Tabia is a citizen and national of the Ivory Coast. He

is currently subject to mandatory detention under 8 U.S.C. § 1231, as he is being held

pursuant to a final order of removal.
 Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 9 of 14



       Mr. Tabia has extensive criminal history, including 45 adult arraignments in the

state of Massachusetts. Indeed, he has been arrested almost every year since 2001. In

addition, he has defaulted in almost every case and violated probation. On September 5,

2017, the Fitchburg District Court convicted Mr. Tabia for violation of the abuse

prevention act. On May 23, 2017, the Haverhill District Court convicted Mr. Tabia of

assault and battery and threatening to commit a crime. The police report for that offense

indicates that the Mr. Tabia was arrested after he body slammed a female victim,

breaking her leg and requiring her to be in a cast for several months.

       On February 16, 2011, the Lawrence District Court convicted Mr. Tabia of assault

and battery on a police officer and resisting arrest. On February 17, 2010, the Lawrence

District Court convicted Mr. Tabia of operating under the influence of liquor. In addition,

to these convictions, he has multiple arrests for assault and battery and malicious

destruction of property. He has also had eight restraining orders issued against him.

       ICE arrested Mr. Tabia on March 27, 2018. An immigration judge ordered Mr.

Tabia’s removal on July 31, 2018. Mr. Tabia filed an appeal of that decision to the Board

of Immigration Appeals (BIA) on August 21, 2018. On January 22, 2019, the BIA

remanded the case back to the immigration judge and Mr. Tabia was again ordered

removed on June 6, 2019. Mr. Tabia filed another appeal to the BIA on July 8, 2019. On

November 22, 2019, the BIA dismissed the appeal, rendering Mr. Tabia’s removal order

administratively final. Mr. Tabia filed a motion to stay removal, however that motion was

denied by the First Circuit on December 31, 2019.

       Mr. Tabia must remain in custody as he is a risk to public safety, as evidenced by

arrests and convictions for assault and battery, threatening, and violation of the abuse
Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 10 of 14



prevention act. In addition, Mr. Tania is an extreme flight risk, as he is subject to a final

order of removal and has a history of defaulting on his criminal proceedings.

       9. Villalta-Cruz, Edwin: Mr. Villalta-Cruz is a national and citizen of El

Salvador. He is currently detained under 8 U.S.C. § 1231, pursuant to a final order of

removal. Mr. Villalta-Cruz last entered the United States on an unknown date at an

unknown location, without inspection by an immigration officer.

       Mr. Villalta-Cruz is a known and self-identified former member of MS-13, a well-

known and extremely violent gang. He has an extensive history of criminal and federal

immigration violations dating back to 2001. While living in Los Angeles, California he

was arrested and subsequently convicted for domestic violence with injury in 2001;

driving under the influence in 2006; and carrying a loaded firearm and possession of a

controlled substance while armed in 2013. Additionally, Mr. Villalta-Cruz was also

convicted for illegal re-entry into the United States on November 28, 2015, and again on

March 14, 2018.

       On January 16, 2013, Mr. Villalta-Cruz applied for admission into the United

States from Mexico through the pedestrian primary lanes of the San Ysidro Port of Entry.

Mr. Villalta-Cruz presented a copy of a U.S. passport card, bearing the name James Mark

Gilmore. The primary inspector suspected that Mr. Villalta-Cruz was an impostor and

referred him to the pedestrian secondary office for further inspection. A secondary

inspection revealed that Mr. Villalta-Cruz had made a false claim to U.S citizenship. Mr.

Villalta-Cruz was subsequently turned over to the San Ysidro Port of Entry Admissibility

Enforcement Unit for further disposition. On the same date, Mr. Villalta-Cruz was served

a Notice to Appear and placed into removal proceedings. On February 11, 2013, an
        Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 11 of 14



       immigration judge ordered Mr. Villalta-Cruz removed to El Salvador. On February 26,

       2013, he was removed to El Salvador.

               Since that time, Mr. Villalta-Cruz has unlawfully re-entered the United States on

       multiple occasions, in violation of the U.S immigration laws. On July 16, 2013, after his

       unlawful entry, he was taken into ICE custody and removed on August 8, 2013. He

       unlawfully re-entered the United States again on September 9, 2014 and was removed on

       October 22, 2014. He came back into ICE custody on April 5, 2016, and was removed on

       June 10, 2016. On June 15, 2017, Mr. Villalta-Cruz unlawfully entered the United States

       again and was prosecuted for unlawful reentry.

               On June 4, 2019, Mr. Vallarta-Cruz came back into ICE custody. He did not claim

       any medical issues at that time. On November 7, 2019, an immigration judge denied Mr.

       Villalta-Cruz’s applications for relief from removal. On December 17, 2019, Villarlta-

       Cruz filed an appeal of that decision with the Board of Immigration Appeals. Such appeal

       is currently pending. Because an immigration judge ordered Mr. Vallarta-Cruz removed

       on February 11, 2013, he remains subject to that administratively final order of removal

       and remains detained under 8 U.S.C. § 1231, despite his pending appeal.

               It would pose a grave danger to the community if Mr. Villalta-Cruz is released.

       He is a public safety risk based on his criminal history and gang affiliation, and an

       extreme flight risk due to his multitude of illegal re-entries into the United States. 1




       1
         Indeed, the appearance of Mr. Villalta-Cruz on the Court’s list of detainees to be
considered for release raises again the question as to the basis of by which the Court listed
detainees for consideration.
Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 12 of 14



        10. ROJAS VARGAS, Karina: Ms. Rojas Vargas is a citizen and national of

Colombia. She is currently subject to mandatory detention under 8 U.S.C. § 1226(c),

based on her multiple theft convictions. Ms. Rojas Vargas was admitted to the United

States in New York, NY, on a B2 tourist visa, with authorization to remain in the United

States until December 5, 1999. Ms. Rojas Vargas failed to depart upon the expiration of

her tourist visa.

        Ms. Rojas Vargas was convicted of larceny on December 1, 2010, April 9, 2015,

and August 27, 2015. She was also convicted of obstructing police on August 27, 2015.

On April 15, 2019, Ms. Rojas Vargas was convicted of felony – receipt of stolen

property. In addition, Ms. Rojas Vargas currently has two counts of receiving stolen

property; one count of fraud-impersonating; and one count of misdemeanor larceny

pending against her.

        On June 5, 2014, ICE served Ms. Rojas Vargas with a Notice to Appear, thereby

initiating her removal proceedings. On the same date, Ms. Rojas Vargas was released on

an Order of Release of Recognizance. Ms. Rojas Vargas came back into ICE custody on

August 28, 2015 for violating her Order of Release of Recognizance, after she was

convicted of larceny. On October 1, 2015, an immigration judge issued an order granting

Ms. Rojas Vargas’ release from custody upon the posting of a bond in the amount of

$6,000. On the same date, she posted bond and was released from custody. On May 2,

2019, Rojas Vargas was arrested by Rhode Island State Police for receiving stolen goods,

thus violating her bond conditions again.

        On September 22, 2019, Ms. Rojas Vargas came back into ICE custody. On

January 27, 2020, the immigration judge granted her application for relief from removal.
        Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 13 of 14



        On February 26, 2020, ICE filed an appeal of that decision with the Board of

        Immigration Appeals (BIA). Such appeal remains pending with the BIA.

                ICE requests that Ms. Rojas Vargas remain in ICE custody, as she is a danger to

        public safety based of her criminal history and a flight risk as she has twice failed to

        comply with the terms and conditions of release from custody due to continuing to accrue

        criminal arrests. Moreover, there is no issue as to social distancing with the female ICE

        detainees, so her release is wholly unnecessary and unjustifiable under the Court’s rubric.

        The Court is directed to Exhibit 1, attached hereto, for the particulars regarding each of

the ten listed detainees.

                                                       Respectfully submitted,


                                                       ANDREW E. LELLING,
                                                       United States Attorney

                                                By:    /s/ Thomas E. Kanwit
                                                       Thomas E. Kanwit
                                                       Michael Sady
                                                       Assistant U.S. Attorneys
                                                       U.S. Attorney’s Office
                                                       John J. Moakley U.S. Courthouse
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
                                                       thomas.kanwit@usdoj.gov
        April 15, 2020                                 michael.sady@usdoj.gov
        Case 1:20-cv-10617-WGY Document 88 Filed 04/15/20 Page 14 of 14




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: April 15, 2020                                        Thomas E. Kanwit
